TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00568-CR



                                  Essie Tyrone Grant, Appellant

                                                   v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 63176, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Essie Tyrone Grant pleaded guilty to the offense of aggravated robbery.

See Tex. Penal Code Ann. § 29.03 (West 2003). Grant seeks to appeal from the judgment of

conviction. The district court has certified that this is a plea-bargain case and that the defendant has

no right of appeal. Accordingly, we dismiss the appeal. See Tex. R. App. P. 25.2(a)(2), (d).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed

Filed: October 28, 2008

Do Not Publish